Rudkin, J.
(dissenting) — I concur in the majority opinion, except in so far as it upholds the right of the city to transfer or loan money from the general fund to the special water fund. I am also inclined to agree with the majority that the charter provision applies only to a permanent diversion of funds. But it does not follow from this that the city has power to shift its funds or loan its credit in the manner proposed. On the contrary its powers are limited and defined by the law of its creation, and when its authority is challenged it must be able to point to the source of its power. The burden does not rest on the challenging party to point out the restraint or prohibition. If the city may transfer or loan $100,000, it may transfer or loan the full amount necessary to construct a water or light plant, and when its credit is thus loaned its liabilities are increased to the extent of the loan. The adequacy or inadequacy of any security it may have or hold is entirely beside the question. The security *533may be good in this case, but it may be bad in the next, and the existence of the power cannot depend on the wisdom or folly that may accompany its exercise. I therefore dissent.
Fullerton, J., concurs with Rudkin, J.